         Case 1:21-mj-00128-ZMF Document 12 Filed 05/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       Crim No. 21-MJ-128 (ZMF)
                                             :
               v.                            :
                                             :
CHRISTOPHER M. KELLY,                        :       Hearing Date: May 13, 2021
                                             :
                      Defendant.             :

                        UNOPPOSED MOTION TO CONTINUE
                    STATUS HEARING AND PRELIMINARY HEARING

       COMES NOW Christopher M. Kelly, by counsel, and hereby moves this Court, with

consent of the United States, to continue the Status Hearing/Preliminary Hearing now set for May

13, 2021, for a period of at least thirty (30) days to a date convenient with the Court and as

suggested below.

       The defendant was arrested on a Complaint in this matter on January 20, 2021 and had his

initial appearance before this Court on February 9, 2021. On April 13, 2021, the United States

moved this court for a continuance of the hearings scheduled for April 14, 2021. This request was

granted without objection, and the preliminary hearing and status conference was rescheduled for

May 13, 2021. Since that time, counsel have engaged in substantial plea discussions that would,

if successful, render moot the current hearings. Both parties agree that a continuance of the

preliminary hearing and status conference date is warranted to allow for the continuation of plea

discussions with an eye towards a resolution of this case.

       In the event this Motion is granted, Mr. Kelly would agree to waive again both the 21-day

period within which a preliminary hearing must be conducted as well as any time under the Speedy

Trial Act between May 13, 2021 and the date of the rescheduled hearing. The parties have
          Case 1:21-mj-00128-ZMF Document 12 Filed 05/07/21 Page 2 of 2




conferred as to an available date for rescheduled hearing and suggest June 2, 2021 at 1:00 pm if

that date is acceptable to the Court.

       WHEREFORE, the defendant requests that his unopposed Motion to Continue be

GRANTED. A proposed order is attached.



                                                       Respectfully submitted,

                                                       ________/S/__________________
                                                       Edward B. MacMahon, Jr.
                                                       EDWARD B. MACMAHON, JR., PLC
                                                       DC Bar No. 411165
                                                       2600 Pennsylvania Ave, NW, Suite 604
                                                       Washington, DC 20036
                                                       (202) 775-1307
                                                       ebmjr@macmahon-law.com
                                                       Counsel for Christopher M. Kelly


                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021, I electronically filed the foregoing Unopposed

Motion to Continue Status Hearing and Preliminary Hearing using the CM/ECF system, which

will send notification of such filing to all counsel of record.


                                               _________/S/_____________________
                                               Edward B. MacMahon, Jr.
                                               Counsel for Christopher M. Kelly




                                                   2
